Citation Nr: 0011158	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-20 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a ventral incisional 
hernia resulting from treatment by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to April 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for back 
disability is plausible. 

2.  The claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a ventral incisional 
hernia resulting from treatment by VA is plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for back disability is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a ventral incisional 
hernia resulting from treatment by VA is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

In order for a direct service connection claim to be well 
grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

I.  Service connection for back disability

At his personal hearings, the veteran testified that he had 
injured his back at age 15 or 16 prior to his entrance into 
service.  He further stated that he injured his back after 
two weeks of service during basic training exercises.  He 
testified that he was treated by a chiropractor within one 
year of his separation from service but that records of that 
treatment were not available.  He also asserted that he had 
sustained no back trauma since leaving service and that he 
was of the opinion that his pre-service back disorder was 
aggravated by service.

The veteran's pre-induction report of medical history dated 
in November 1961 states that he had a back injury one year 
previously and that he had received treatment from a 
chiropractor.  In the pre-induction report of medical 
examination, an examiner noted that the veteran had a 
symptomatic back which was not considered disabling.  On 
examination for induction in early March 1963, the veteran's 
back was found to be normal.  Later in March 1963, an 
examiner noted that the veteran had had chronic pain of his 
back since age 12.  It was also noted that the veteran 
complained of pain and numbness in his right hip.  Low back 
syndrome was diagnosed.  

An orthopedic consultant who evaluated the veteran in April 
1963 found no evidence of disease.  A July 1993 medical entry 
states that the veteran had a burning sensation over the 
lumbar area with radiation into the lower extremities; the 
veteran's entrance history of a symptomatic back was noted.  
A July 1963 medical note states that the veteran had full 
range of motion in his back and no percussion tenderness; the 
clinical impression was no organic disease.  

No back complaints were noted at the time of service 
separation examination in April 1964, and the examiner 
indicated that clinical evaluation of the spine was normal.

Review of the post-service medical evidence reveals that the 
veteran eventually had back surgery for a ruptured disc in 
1986 and that he sought back treatment again after a motor 
vehicle accident in 1993.  

A March 1999 letter from Robert D. Hendren, M.D., notes that 
he had been treating the veteran for intermittent low back 
pain since 1973 and that the veteran gave a history of 
recurrent low back pain that worsened during his military 
service.  In an October 1999 statement associated with the 
claims folder after the RO's most recent consideration of the 
claim, Dr. Hendren expressed his opinion that it was more 
than likely that a service injury of the veteran's back 
contributed to the veteran's current back disability.

The record establishes the presence of a current back 
disability and includes medical evidence of a nexus between 
the veteran's current back disability and service.  
Therefore, this claim is well grounded.   

II.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a ventral incisional 
hernia resulting from treatment by VA

The record reflects that the veteran developed a ventral 
incisional hernia within three months of colon cancer surgery 
performed by VA in 1997.  The incisional hernia developed at 
the site of the incision for the resection of the colon.  
Consequently, the Board is of the opinion that the claim for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a ventral incisional 
hernia resulting from treatment by VA is at least plausible 
and thus well grounded.


ORDER

The Board having determined that the claims of entitlement to 
service connection for back disability and entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a ventral incisional hernia resulting from 
treatment by VA are well grounded, the appeal is granted to 
this extent.


REMAND

VA has a duty to assist the veteran in the development of the 
facts pertinent to his well grounded claims.  38 U.S.C.A. 
§ 5107(a).

Medical reports pertaining to the 1997 colon cancer surgery 
and 1998 ventral hernia repair are of record; however, copies 
of the informed consents signed by the veteran authorizing 
the surgeries are not part of the claims file.  Therefore, 
the Board is of the opinion that additional VA medical 
records should be associated with the veteran's claims file 
before a final appellate decision is made with respect to 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a ventral incisional 
hernia.

The Board further notes that the record includes no medical 
opinion addressing whether the ventral incisional hernia 
resulting from the VA treatment was an event not reasonably 
foreseeable or was due to carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA.  

Although the record does include the October 1999 opinion of 
Dr. Hendren linking current back disability to service 
injury, there is no indication that Dr. Hendren's opinion was 
based upon a review of all available records pertaining to 
the history of the veteran's back disability, to include 
service medical records.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously. 

2.  The RO should obtain and associate 
with the claims file all VA consent forms 
signed by the veteran related to his June 
1997 colon cancer surgery and his January 
1998 ventral incisional hernia repair.

3.  Then, the RO should arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of any currently present residuals of the 
veteran's ventral incisional hernia.  Any 
indicated studies should be performed.  
Based upon the examination results and a 
review of the veteran's claims file, the 
examiner should provide opinions as to 
whether the veteran's ventral incisional 
hernia was not a reasonably foreseeable 
result of the VA surgery for colon cancer 
and an opinion as to whether it is at 
least as likely as not that the ventral 
incisional hernia was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
treating the veteran for his colon 
cancer.  The rationale for all opinions 
expressed should be fully explained.

The claims file, including a copy of this 
remand, must be made available to the 
examiner for review, and the examination 
report must reflect that the claims file 
was reviewed. 

4.  The veteran should also be provided a 
VA examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present back disability.  All 
indicated studies should be performed.  
With respect to each currently present 
back disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that that the 
disorder is etiologically related to a 
back disorder present in service.  With 
respect to any current back disorder 
which the examiner believes is 
etiologically related to a back disorder 
present in service, the examiner should 
provide an opinion as to whether the 
disorder clearly and unmistakably existed 
prior to service.  With respect to any 
back disorder which the examiner believes 
clearly and unmistakably existed prior to 
service, the examiner should also provide 
an opinion as to whether it is at least 
as likely as not that the disorder 
chronically increased in severity during 
service and if so, whether the service 
increase was clearly and unmistakably due 
to natural progress.  The rationale for 
all opinions expressed should be fully 
explained.  

The claims file, including a copy of this 
remand, must be made available to the 
examiner for review, and the examination 
report must reflect that the claims file 
was reviewed. 

5.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issues 
on appeal.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 


